DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2021 has been entered.
Response to Amendment
Claims 21, 22, 24, 26, and 27 remain pending in the application.  Claim 34 has been canceled, and claims 1-20, 23, 25, and 28-34 were previously canceled.  
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 29 September, with respect to the rejection(s) of claim(s) 21 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pahila and Abels, as explained below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pahila (US 2011/0036598).
Regarding claim 21, Pahila teaches a deflector (140) for a fire suppression sprinkler (fig. 1), said deflector comprising a circular plate (fig. 3) having a periphery surrounding a center (fig. 3); first and second slots (320) in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 3); a first plurality of slots (330) positioned around said plate between said first and second slots (fig. 3), each of said slots of said first plurality extending from said periphery along a respective non-diametral chord of said circular plate (fig. 3), each of said slots of said first plurality of slots is asymmetrical with respect to said respective chord of said circular plate along which each of said slots of said first plurality extends (see annotated figure); and a second plurality of slots (310) positioned around said plate (fig. 3), each slot of said second plurality of slots being positioned between said first and second slots and extending from said periphery along a respective radius of said circular plate toward said center (fig. 3); wherein said first and second slots define respective first and second areas, said first and said second areas each being greater than any area defined by any slot of said first and second plurality of slots (fig. 3 - slots 320 have the largest length).

    PNG
    media_image1.png
    480
    702
    media_image1.png
    Greyscale

claim 26, Pahila teaches the deflector described regarding claim 21, and wherein said each one of said slots of said second plurality of slots is symmetrical with respect to said respective radius of said circular plate along which each one of said slots of said second plurality extends (fig. 3).
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abels (US 2012/0267125).
Regarding claim 21, Abels teaches a deflector (54a”) for a fire suppression sprinkler (fig. 2), said deflector comprising a circular plate having a periphery surrounding a center (fig. 5A); first and second slots (49a”) in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 5A); a first plurality of slots (49c”) positioned around said plate between said first and second slots (fig. 5A), each of said slots of said first plurality extending from said periphery along a respective non-diametral chord of said circular plate (fig. 5A), each of said slots of said first plurality of slots being asymmetrical with respect to said respective chord of said circular plate along which each one of said slots of said first plurality extends (fig. 5A); and, a second plurality of slots (49b”) positioned around said plate (fig. 5A), each slot of said second plurality of slots being positioned between said first and second slots and extending from said periphery along a respective radius of said circular plate toward said center (fig. 5A); wherein said first and second slots define respective first and second areas, said first and said second areas each being greater than any area defined by any slot of said first and second plurality of slots (fig. 5A - slots 49a” have the largest length and width).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pahila in view of Feenstra (US 2010/0236795).
Pahila discloses the deflector described regarding claim 21, and wherein said first and second slots have respective ends at a first distance from said center (fig. 3); said first plurality of slots have respective ends at a second distance from said center (fig. 3); said second plurality of slots have respective ends at a fourth distance from said center (fig. 3); and wherein said first distance is less than said second distance.  Pahila does not disclose wherein a first half of said first plurality of slots have respective ends at a second distance from said center and a second half of said first plurality of slots have respective ends at a third distance from said center, and wherein said second distance is less than said third distance and said third distance is less than said fourth distance.
Feenstra teaches a deflector (32) for a fire suppression sprinkler (fig. 1), said deflector comprising a circular plate (figs. 1, 2) having a periphery (36) surrounding a center (fig. 2); first and second slots (42) in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 2); a first plurality of slots (44/46) positioned around said plate between said first and second slots (fig. 2), each of said slots of said first plurality extending from said periphery along a respective chord of said circular plate (fig. 2); and, a second plurality of slots (40) positioned around said plate (fig. 2), each slot of said second plurality of slots being positioned between said first and second slots and extending from said periphery along a respective radius of said circular plate toward said center (fig. 2); and  further wherein said first and second slots have respective ends at 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector of Pahila such that a first half of said first plurality of slots have respective ends at a second distance from said center and a second half of said first plurality of slots have respective ends at a third distance from said center, and wherein said second distance is less than said third distance and said third distance is less than said fourth distance, as taught by Feenstra.  Feenstra further teaches that such an arrangement of a deflector is known to meet or exceed fire protection standards and be suited for use in application in which there is a large clearance between the ceiling and the objects being protected (par. 39).  
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pahila in view of Silva, Jr. et al. (US 8,905,151).
Pahila discloses the deflector described regarding claim 21.  Pahila does not disclose wherein first and second regions of said periphery respectively flanking said first and second slots each has a radius less than a radius of a remainder of said periphery.  
Silva, Jr. teaches a deflector (fig. 3A) for a fire suppression sprinkler (fig. 1) said deflector comprising a circular plate having a periphery (74) surrounding a center (fig. 3A); first and second slots (80”) in said plate extending from diametrically opposed points on said periphery along a common 1”) less than a radius of a remainder of said periphery (fig. 3A - one half of “W2”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector of Pahila such that the first and second regions of said periphery respectively flanking said first and second slots each has a radius less than a radius of a remainder of said periphery, as taught by Silva, Jr.  Silva, Jr. further teaches that such an arrangement provides for a fluid distribution pattern that is somewhat weaker in the central portion of the spray pattern, which allows the heat release of the fire to activate additional surrounding sprinklers to more effectively control the fire (par. 47).  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pahila in view of Feenstra (US 2010/0276164).
Pahila discloses the deflector described regarding claim 21.  Pahila does not disclose wherein each one of said first and second slots has a first width over a first region proximate to said periphery and a second width over a second region positioned between said first region and said center, said first width being less than said second width.
Feenstra teaches a deflector (32) for a fire suppression sprinkler (fig. 1), said deflector comprising a circular plate having a periphery surrounding a center (fig. 2); first and second slots (40, see fig. 2) in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 2); and wherein each one of said first and second slots has a first width (“D2”) over a first region proximate to said periphery (fig. 2) and a second width (“D3”) over a second region positioned between said first region and said center (fig. 2), said first width being less than said second width (fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752